                                                                             JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA



JACQUELYN HAMMOND,
      Plaintiff,                       CV 18-0226 DSF (MRWx)

                 v.                    JUDGMENT

BMW OF NORTH AMERICA,
LLC, et al.,
         Defendants.



   The parties having entered into a settlement agreement on
September 27, 2019 obligating Defendant BMW of North America to
pay the attorneys’ fees, costs, and expenses incurred by Plaintiff in this
ligation,

   IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
$86,323.50 in attorneys’ fees and $2,561.31 in expenses, totaling
$88,884.81, and that Plaintiff recover costs of suit pursuant to a bill of
costs filed in accordance with 28 U.S.C. § 1920.




Date: January 7, 2020                  ___________________________
                                       Dale S. Fischer
                                       United States District Judge
